JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 5, 2014 be affirmed. The district court correctly determined it lacked jurisdiction to review decisions of the United States Supreme Court, including those of its Clerk of Court, see In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam); and that the Supreme Court Clerk and Clerk’s office staff enjoy absolute immunity from a lawsuit for money damages based upon decisions falling within the scope of their official duties, see Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.